Citation Nr: 9925220	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left foot disorder.  

3. Entitlement to service connection for a left foot 
disorder, secondary to a service connected right foot 
disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1983 to September 1983, and on active duty from May 1984 to 
March 1987, and from November 1987 to March 1990.  

In a March 1994 decision of the Board of Veterans' Appeals 
(Board), service connection was denied for a low back 
disorder.  In a January 1995 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for a left foot disorder.  The basis of this 
denial was that complaints of left foot discomfort in service 
were shown to be acute and transitory nature, resolving prior 
to separation from service with no objective clinical 
findings of an underlying chronic orthopedic pathology shown 
either on separation from service examination or VA 
examination.  The veteran filed a timely Notice of 
Disagreement (NOD) and a statement of the case (SOC) was 
issued in March 1995.  Subsequent to testimony at a formal 
hearing, a supplemental statement of the case (SSOC) was 
issued in October 1995, and the veteran was informed that a 
substantive appeal (VA Form 1-9) had to be received by 
February 1996.  No substantive appeal was received.  

In a March 1997 letter, the veteran indicated that he wished 
to reopen his claim for service connection for arthritis and 
lower back pain.  This letter was accepted by the RO as a 
request to reopen a claim for service connection for a back 
disorder and a left foot disorder.  In an April 1997 rating 
action, the RO concluded that the prior Board denial of 
service connection for a back disorder and RO denial of 
service connection for a left foot disorder remained final.  

The veteran submitted a Notice of Disagreement (NOD) to this 
rating action in April 1997.  At that time, he requested that 
he receive a "physical evaluation of my left foot to find 
out if it is being aggravated from my S.C. right foot."  
This statement was accepted as a claim for service connection 
for a left foot disorder on a secondary basis.  As the 
earlier RO determination with regard to the claim for service 
connection for a left foot disorder was limited to 
consideration of service connection on a direct basis, there 
is no prior, final denial of service connection on a 
secondary basis.  The veteran's claim in this regard must be 
considered de novo.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
a Board decision in March 1994.  

2.  Service connection for a left foot disorder, on a direct 
basis, was denied by the RO in a January 1995 rating action.  
The veteran did not file a timely appeal.  

3.  The evidence received since those determinations is 
duplicative, cumulative, or it does not bears directly and 
substantially upon the issue at hand, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  

4.  The veteran has not presented medical evidence supporting 
an etiological relationship between any left foot disorder 
and service-connected disability.  


CONCLUSIONS OF LAW

1.  The March 1994 Board decision denying service connection 
for a back disorder and the January 1995 RO decision denying 
service connection for a left foot disorder on a direct basis 
are final, and the veteran has not presented new and material 
evidence to reopen a claim for service connection for these 
disabilities.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).  

2.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
a left foot disorder on a secondary basis.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In determining if the veteran's claims should be reopened, 
the Board must consider the evidence submitted with regard to 
the issue of service connection for a low back disorder after 
the Board action in March 1994, and on the issue of service 
connection on a direct basis for a left foot disorder, 
subsequent to the final RO determination in January 1995.  

At the time of the RO's January 1995 decision, service 
medical records and other post service medical records were 
available, including records and a supporting statement of 
David B. Huebner, D.P.M. on his involvement with the 
veteran's foot care.  Of record were other reports of 
outpatient treatment afforded the veteran by the VA.  In a 
November 1992 note, it was indicated that the veteran had 
bilateral foot pain.  There was right pes planus, with a 
rigid forefoot and pain over the dorsum of the feet.  The 
left foot was essentially unremarkable.  (The Board notes 
that service connection is in effect for pes planus and 
hammertoes of the right foot).  This record was available and 
considered in the January 1995 rating action denying service 
connection for a left foot disorder.  

The veteran presented testimony at a formal hearing before a 
RO hearing officer in April 1995.  The veteran indicated that 
he was treated in service for foot disorders in service.  
(Transcript, hereinafter T-2)  He made reference to the 
treatment he received from his podiatrist in 1991 and 1992.  
(T-5, 6).  He testified that he began receiving treatment for 
his foot disorder in May 1990.  (T-8).  

A December 1991 statement from James D. Hinde, M.D. is of 
record, and indicated that the veteran had pronation in both 
feet.  The etiology of this disorder was not reported.  This 
statement was of record prior to the RO determination, and 
considered in that rating action.  

Since the January 1995 RO decision, reports of private 
medical treatment from John Mendenhall, M.D. were received.  
These records document treatment from a number of medical 
professionals for disorders other than the back and left 
foot.  

Reports of treatment and hospitalization at the Montana 
Deaconess Medical Center in October 1995 for a cardiac 
disorder, duodenal ulcer and situational depression are of 
record.  No symptomatology consistent with disorders of the 
back or left foot were reported.  

In a statement dated in June 1996, William N. Miller, M.D., 
reported on his treatment of the veteran for stomach 
disorders.  No statements were made regarding any back or 
left foot symptomatology.  

The veteran was furnished with an VA compensation examination 
in August 1996, limited to the stomach.  

A July 1997 VA medical record shows that the veteran reported 
pain in both arches and the lower back.  

A statement was received in January 1998 from a fellow 
veteran, who had been both the veteran's roommate and 
commander.  It was indicated that the veteran had persistent 
medical problems which required him to go on sick call 
numerous times.  These conditions included pain in the lower 
back and cramps in the feet.  

The veteran provided testimony at a formal hearing before an 
RO hearing officer in May 1998.  He stated that he was taking 
Motrin for the back disorder. (Transcript, hereinafter T-1).  
He made reference to copies of reports of service department 
medical treatment in June 1988 and October 1989.  (T-3).  The 
originals of these documents are in the veteran's claims 
folder and were available at the time of the earlier 
determinations.  Reference was made to the statement from a 
fellow veteran and the statement from Dr. Hinde.  (T-4).  

The veteran was furnished with a VA compensation examination 
of the knees in June 1998, at which time his gait was stable.  

The veteran provided testimony at a formal hearing before a 
RO hearing officer in September 1998, at which time testimony 
was limited to knee symptomatology.  

The veteran presented testimony before a traveling member of 
the Board in June 1999.  He made reference to findings on 
compensation examination in May 1990, and complained that 
this examination was inadequate.  (T-3).  He also made 
reference to an evaluation addressed to Jerry Spear, M.D., at 
the Chronic Pain Clinic dated December 9, 1991.  (T-6).  The 
veteran presented the traveling Board member with a copy of 
this treatment record.  (T-6).  The Board notes that this 
statement was of record at the time of the earlier RO 
decision.  

Analysis

New and material evidence for service connection for a back 
disorder
and service connection for a left foot disorder, on a direct 
basis

When a claim has been previously denied by the Board, the 
decision is final and the claim may not be reopened and 
allowed in the absence of new and material evidence.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Hence, the March 
1994 Board decision is final.  

A timely filed Substantive (formal) Appeal perfects an appeal 
of a decision by the RO, after an SOC is furnished by the VA.  
38 U.S.C. § 7105(a), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (1998).  A substantive appeal be must filed within 60 
days from the date that the RO mails the SOC to the claimant, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C. § 
7105(d)(3); 38 C.F.R. § 20.302(b) (1998).  A determination on 
a claim by the RO of which the claimant is properly notified 
shall become final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103; Roy 
v. Brown, 5 Vet. App. 554, 555 (1993) (citing Cuevas v. 
Principi, 4 Vet. App. 542, 546 (1992) ("where claimant did 
not perfect an appeal by timely filing substantive appeal, RO 
rating decision became final").  Accordingly, as the veteran 
failed to provide a timely substantive appeal, the January 
1995 rating action, denying service connection for a left 
foot disorder on a direct basis has become final.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" means evidence not been previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for 90 days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).  

Thus, the Board must consider evidence submitted with regard 
to the low back disorder subsequent to the March 1994 Board 
decision and with regard to the left foot disorder, 
subsequent to the January 1995 RO decision.  It must be 
determined if the evidence bears directly and substantially 
upon the question of whether these disorders had their origin 
in service, be neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In first considering determining if the evidence submitted 
with regard to the back disorder is new and material, the 
Board notes that when the veteran was treated at a VA 
facility in July 1997, he reported pain in the lower back. 
The veteran also provided a statement from a fellow veteran, 
who indicated that the veteran went on sick call many times 
during service for, among other ailments, pain in the lower 
back.  Finally, the veteran provided testimony at formal 
hearings both before a VA hearing officer and a traveling 
member of the Board that he had back problems in service, and 
that the current back symptomatology was related to these 
problems.  

In reviewing this evidence, as the reports of medical 
treatment detail the veteran's current condition, they do not 
demonstrate that his current back pain is the result of 
service.  Records showing treatment years after service which 
do not link the post-service disorder to service in any way 
are not considered new and material evidence.  See Cox v. 
Brown, 5 Vet.App. 95 (1993).  

Considering both the veteran's testimony and the statement of 
his fellow veteran, the Board notes that neither the veteran 
or his service roommate are medical professionals.  Hence, 
while they are competent to report on symptomatology, such as 
pain either in service or subsequent to discharge, they are 
not competent to comment on medical questions, such as the 
etiological relationship between such pain.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 2. 
Vet. App. 492 (1992)  Hence, these statements and the 
veteran's hearing testimony are not new and material 
evidence.  

In the absence of new and material evidence submitted by the 
veteran since the March 1994 Board decision, that Board 
decision remains final.  

Turning then to the veteran's claim to reopen the final 
denial of service connection for a left foot disorder on a 
direct basis, the Board must now consider the relevant 
evidence submitted since the January 1995 RO determination.  
The veteran also provided copies of treatment by Dr. Hinde.  
This statement was of record prior to the January 1995 RO 
decision.  Reports of treatment at VA facilities, which were 
not of record at the time of the earlier RO determination, 
also made reference to pain in the feet.  The veteran 
provided testimony before VA hearing officers and a traveling 
member of the Board to the extent that the current foot pain 
is the result of service.  Finally, the veteran submitted a 
statement from his service roommate to the extent that the 
veteran went on sick call a number of times due to cramps in 
the feet.  

The Board notes that as Dr. Hinde's statement was previously 
considered by the RO, and thus cannot be considered new 
evidence.  The reports of VA treatment document the veteran's 
current condition, and do not demonstrate an etiological 
relationship between the post service foot condition and the 
incidents of service.  Finally, as noted, neither the veteran 
nor his service roommate are medical professionals, and hence 
their statements, without medical corroboration, are not so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.  

As this evidence, the Board concludes, is not new and 
material in nature, it may not serve to reopen the claim for 
entitlement to service connection for a foot disorder on a 
direct basis.  Accordingly, the prior RO denial must remain 
final.

Entitlement to service connection for a left foot disorder on 
a secondary basis

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1998).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The question of causation is medical in nature, and hence 
outside of the expertise of the Board.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The veteran has not presented 
any medical evidence, in the form of examinations, treatment 
reports, or statements from medical professionals supporting 
a claim that there is an etiological relationship between any 
left foot disorder and a disorder of service origin.  
Instead, the Board is left with the veteran's unsubstantiated 
statements.  As the veteran is not a medical professional, 
his statements, standing along, cannot render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)   

In the absence of a well grounded claim for service 
connection for a left foot disorder on a secondary basis, the 
veteran's appeal to this extent must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder or a left foot disorder, on a direct basis, the 
prior denials remain final. 

Service connection for a left foot disorder on a secondary 
basis is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

